Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/05/2022 has been entered.  As directed by the amendment: claim 14 has been amended, with claims 1-13 and 25-35 cancelled.  Therefore, claims 14-24 are pending.
The amendment to claim 14 is sufficient in overcoming the grounds of rejections under 35 USC 103.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose a method of forming a beverage in which undecoded image data is sent by control circuitry that is “configured to send a computer data signal including the undecoded image data to the remote computer system via the computer data network” as recited in independent claim 14 and as such limitation pertains, relates, or otherwise includes the remaining limitations.  The examiner interprets “undecoded image data” in light of the specification which, in paragraph 0038 (as published), states the following:
[0038] According to still another aspect, the beverage forming apparatus 100 is arranged to transmit undecoded capsule image data to the remote computer (e.g., a remote server) that will decode the indicia stored in the capsule image data and store the decoded indicia (e.g., store the type of cartridge or the beverage materials in the cartridge). That is, in some embodiments the beverage forming apparatus does not itself decode the capsule indicia. Rather, the apparatus simply captures an image of a portion of the cartridge and sends the raw capsule image data to the remote computer for processing. As shown in FIG. 4 the apparatus 100 may transmit the undecoded capsule image data to the remote computer via a network 32 (e.g., the Internet).
	Here, it is understood that the beverage apparatus, including the control circuitry, captures a raw image of the capsule and sends the raw image to a remote computer system via a network where the raw image is decoded by the remote computer system after being received via the network.
	U.S. Publication 2013/0014648 to Rognon et al. is considered the closest prior art to the claimed invention.  Rognon et al. is silent as to control circuitry that is configured to send a computer data signal including the undecoded image data to the remote computer system, as claimed.  U.S. Publication 2015/0037473 to Epars et al. does not remedy this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761